                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Christopher Atwood, et al.,

              Plaintiffs,                                       Case No. 1:16cv593

       v.                                                       Judge Michael R. Barrett

UC Health, et al.,

              Defendants.

                                          ORDER

       This matter is before the Court upon Plaintiffs’ Motion for Attorneys’ Fees

(Doc. 842). In light of the Court’s inherit authority to control its docket, the Court orders

the Clerk to strike and remove Plaintiffs’ Motion for Attorneys’ Fees from the docket (Id.).

       Accordingly, it is hereby ORDERED that the Clerk STRIKE AND REMOVE

Plaintiffs’ Motion for Attorneys’ Fees (Doc. 842) from the docket in this matter.

       IT IS SO ORDERED.

                                                  _s/ Michael R. Barrett_________
                                                  JUDGE MICHAEL R. BARRETT
